                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


 WENDY RUSSELL,                                                                  3: l 8-CV-00016-AA
        Plaintiff,

 vs.
                                                                                              ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of$5,236.37 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiff's attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Aslrne v. Rat/(fJ; 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney and

mailed to Plaintiff's attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portland,

OR 97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

                                               1   rs attorney's office at the address stated above.




                                                        Ann Aiken
                                                        United States District Court Judge
